 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSE TRUJILLO,                                      Case No. 1:18-cv-00975-SAB

11                     Plaintiff,                         ORDER VACATING ALL PENDING
                                                          DATES AND REQUIRING PARTIES TO
12             v.                                         FILE DISPOSITIONAL DOCUMENTS

13    KAID SALEH NASSER, et al.,
                                                          (ECF No. 18)
14                     Defendants.
                                                          THIRTY DAY DEADLINE
15

16
              On March 28, 2020, a notice of settlement was filed informing the Court that the parties
17
     have reached settlement resolving this action.
18
              Accordingly, it is HEREBY ORDERED that:
19
              1.      All pending dates are VACATED; and
20
              2.      The parties shall file dispositional documents within thirty (30) days of the date
21
                      of entry of this order.
22

23 IT IS SO ORDERED.

24
     Dated:        March 23, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                      1
